I respectfully disagree with the construction which I believe the majority reads into the writ of execution in this case. The majority repeatedly refers to the writ as commanding the sheriff to "* * * seize goods and chattels belonging to Bill J. Bethel, located at the Old Town Tavern." On this basis the majority concludes that the burden to determine ownership of the property was placed upon the sheriff by the terms of the writ. However, I do not believe the actual wording of the writ supports this conclusion.
The writ does identify "* * * Bill J. Bethel Old Town Tavern, McComb, Ohio * * *" as the judgment debtor. However, the writ then describes and itemizes the property to be seized simply as "goods and chattels located at Old Town Tavern, McComb, Ohio including cash, cash registers, appliances, silverware, dishes, glassware, stock in trade, inventory, tables, chairs, furniture, etc. to recover the amount $5,788.11 * * *."
The writ is regular on its face and, in my view, does not allow for any determination of ownership of the property at the scene by the sheriff, but simply directs him to seize specified property at a certain location. In short, it is my opinion that this writ falls squarely within the syllabus of the Ohio Supreme Court in Wholesale Electric  Supply, Inc. v. Robusky (1970),22 Ohio St.2d 181, 51 O.O. 2d 240, 258 N.E.2d 432. The sheriff here, having "* * * acted precisely in accordance with the instructions contained in the writ committed to him, which on its face, was unimpeachable * * *," should therefore be "* * * immune from liability for any damages flowing from [his] obedience to the writ which was apparently valid and enforceable." Id. at 183-184, 51 O.O. 2d at 242, 258 N.E.2d at 434.
Based upon its own reading of the writ language, noted above, the majority attempts to distinguish the Wholesale Electric case and instead relies heavily upon the ruling in State, ex rel.Story, v. Jennings (1862), 14 Ohio St. 73. However, it appears to me that the Supreme Court in Wholesale Electric, supra, clearly distinguished its previous ruling in Jennings, supra, on the basis that in Jennings, unlike the Wholesale Electric case (and unlike our case), the officer acted outside the directives of the writ. See Wholesale Electric, supra, at 183, 51 O.O. 2d at 242,258 N.E.2d at 434.
Finally, I also respectfully take *Page 93 
issue with the emphasis which the majority seems to place upon the verbal claims of ownership which plaintiff apparently raised at the scene. It seems to me that verbal confrontations involving competing claims of ownership will commonly arise in many situations where the sheriff must serve a writ of execution. Clearly, determination of such disputes should properly fall upon the courts and not upon the officer at the scene who is in possession of a writ such as the one in this case.
In my view, the ruling of the majority today imposes an unwarranted and unreasonable burden upon the sheriff to, in essence, go behind the terms of a writ which is regular on its face, in order to determine the validity of any verbal challenging raised on the street during execution of the writ. In addition to being unworkable in practice, I believe this decision runs contrary to prudent and well-established policy considerations, expressed in the Wholesale Electric decision as follows:
"`Before executing process placed in his hands, he [a ministerial officer of the court] is not obliged to inquire into the regularity of the proceedings of the tribunal from which it emanates, and determine at his peril whether it was lawfully issued or should be obeyed.' 49 Ohio Jurisprudence 2d 85.
"`The speedy administration of justice requires that the mandates of all courts and tribunals and persons possessing judicial power should be executed promptly and without hesitation by those to whom they are directed. To secure this, it is necessary that the law should throw its protecting mantle around those executing its mandates, and hold them harmless so long as they do only what they are commanded to do, without requiring them to determine whether it is rightly and properly commanded or not.' Fawcet v. Linthecum (1893), 7 C. C. 141, 143." WholesaleElectric, supra, at 184, 51 O.O. 2d at 242, 258 N.E.2d at 435.
For all of the foregoing reasons, I respectfully dissent from the decision reached today. I would affirm the judgment of the trial court.